Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0033069 A1 to Rao.
Re claim 1, Rao discloses a system for facilitating monitoring of fitness devices, the system comprising: 
	a plurality of sensors configured to be attached to a plurality of fitness devices, wherein the plurality of sensors is configured for generating sensor data representative of at least one state of the plurality of fitness devices; ([0025], exercise machines may include a plurality of machine sensors and physiological sensors that acquire machine measurement data such as speed and physiological measurement data such as heart rate that is then communicated to a server.)
	a plurality of transceivers communicatively coupled with the plurality of sensors, wherein the plurality of transceivers is further configured for communicating with each of a portable electronic device and a server computer; ([0025], 'exercise machines within a fitness club may be wirelessly communicatively coupled to wireless access points [...] An exercise machine may include a plurality of machine sensors and physiological sensors that acquire machine measurement data (e.g., speed) and physiological measurement data that is then communicated to a server.' [0041], 'Some of the network devices 116 communicatively couple exercise machines 120 and 122 to the wireless network access point 114.' (emphasis added) [0028] notes that the fitness network used to log fitness information may include a PDA or mobile phone. And [0033] describes that network devices among which fitness information can be exchanged can include ‘a mobile phone, a PDA’ that ‘exchange fitness information with the servers 112 using, for example, web-based applications, file transfer protocol (FTP) applications, etc. using synchronization logic’ and wherein the synchronization may occur periodically or aperiodically such that the local memory stores fitness information. )
	a plurality of local processing devices communicatively coupled to each of the plurality of sensors and the plurality of transceivers, wherein the plurality of local processing devices is further configured for processing the sensor data; ([0041], 'Each of the exercise machines 120 may include a control system (e.g., a hardware system or a processor system) configured to monitor physiological information associated with users of the exercise machine and usage of the exercise machine. For example, a control system (e.g., the control system 300 of FIG. 3) may be configured to acquire physiological information via physiological sensors and communicate the physiological information to the data centers 104a-b via the network 108. The control system may also monitor repetitions, resistance, speed, incline, and other machine settings or machine usage information associated with a fitness member's workout. Also, the control system may monitor machine functionality to ensure that the machine is functioning properly and may acquire and/or generate statistical information associated with machine usage.' This acquisition, communicating, monitoring and statistics generation by a hardware and/or software processing device of each exercise machine 120 meets the claimed requirement for processing sensor data by a local processing device coupled to sensors and transceivers thereof. Refer additionally to the description of control system 300 comprising a system controller in [0063]-[0066], [0069] and the additional local processing that can be done at each exercise machine based in part on sensor data.) and 
	a server computer comprising: 
		a server communication device configured for communicating with the at least one transceiver, wherein the communicating comprises receiving the sensor data; 
([0041], 'Each of the exercise machines 120 may include a control system (e.g., a hardware system or a processor system) configured to monitor physiological information associated with users of the exercise machine and usage of the exercise machine. For example, a control system (e.g., the control system 300 of FIG. 3) may be configured to acquire physiological information via physiological sensors and communicate the physiological information to the data centers 104a-b via the network 108.' wherein as explained in [0033], 'The data centers 104a-b include one or more servers 112 configured to include databases or data structures that store fitness information.' [0038], 'the fitness network system 100 may communicatively couple any number of fitness facilities to one another and to the data centers 104a-b. In this manner, fitness information may be exchanged between any fitness facility and the data centers 104a-b.'
[0048] describes that, ‘service center server 134 is configured to store and analyze operating performance information and usage information associated with the exercise
machines 120 and 122. The service center server 134 may also communicate queries to the exercise machines 120 and 122 requesting updates associated with the operations and conditions of the exercise machines 120 and 122.’)
		a server processing device communicatively coupled with the server communication device, wherein the server processing device is configured for: analyzing the sensor data; generating at least one insight corresponding to at least one fitness device of the plurality of fitness devices based on the analyzing of the sensor data; ([0046] describes that, 'the backend server 130 may determine what members are using which of the exercise machines 120 and 122 based on member ID information obtained from the RFID device sensors 124, cross-references the member ID information with member profile information or member workout schedules retrieved from local storage or from the data centers 104a-b, and broadcast class starting messages only to the ones of the exercise machines 120 and 122 that are being used by members having an interest in the classes. The backend server 130 may also be used to store exercise machine programs for the exercise machines 120 and 122 and configured to communicate those exercise machine programs to the exercise machines 120 and 122.'
	 [0047] describes that, 'The backend server 130 may also be used to store
advertising messages and other informative messages ( e.g., diet tips, exercise tips, notices of new equipment, hours of operation, special events, etc.) that are occasionally broadcast to members. [...] the backend server 130 may retrieve member profiles from local storage or from the data centers 104a-b and use the member profile information to determine the types of interests of each fitness member and broadcast messages to fitness members based on their interests.'
	[0048] describes that, ‘service center server 134 is configured to store and analyze operating performance information and usage information associated with the exercise
machines 120 and 122. The service center server 134 may also communicate queries to the exercise machines 120 and 122 requesting updates associated with the operations
and conditions of the exercise machines 120 and 122. In the illustrated example, each of the exercise machines 120 and 122 includes diagnostics hardware and/or software that track or log service information such as, for example, machine functionality and machine usage information (e.g., maximum, minimum, and average speed settings that users typically use, the frequency of use in a typical day, peak usage times, etc.). The exercise machines 120 and 122 are configured to communicate the service information to the service center 132 periodically and/or upon request.’
	[0050] describes that, ‘The server 134 may process or analyze the machine
information to determine improvements for future developments of, for example, fitness club services and exercise machines. The server 134 may also be configured to analyze
the machine usage information to determine if there has been any improper usage (e.g., abuse) of the exercise machine and communicate a message to fitness facility personnel associated with the improper usage.’
	[0052], ‘The servers 134 and 112 may also be used to perform data analyses […] to determine the popularity of fitness programs and equipment.’
	[0072] describes that ‘the control system 300 may be configured to provide guidance information to fitness members based on fitness member behavior […] issue warnings and/or advisements to the person 312 via the output interface 332 if the control system determines the person 312 is endangering physical wellness by, for example, starting to run at a relatively fast speed before warming up with a slow jog.’
	[0074] describes backend server 130 and/or servers 112 sending user target data to the control system 300 of a machine 302 to enable the machine to automatically output a graph or visual indicator indicating the settings of the machine 302 being adjusted based on the target data.
	[0085] describes, ‘the system controller 304 may analyze the logged
activity information provided by the backend server 130 at block 512 to determine if using the exercise machine 302 endangers the physical wellness of the person 312 (e.g., may
cause injury to the person 312) or is otherwise not recommended based on fitness activities previously performed by the person 312. If the system controller 304 determines that it should provide guidance to the person 312, then the system controller 304 displays a warning and/or advisement message (block 518) via the output interface 332 (FIG. 3).’
	[0093] describes that, ‘backend server 130 then processes the fitness information […] may determine maximum, minimum, average values for various data (e.g., speed, incline, etc.), or may determine if the person 312 was exercising within a predetermined target zone. 
	[0101] further describes that collected machine sensor measurements […] from the machine sensors interface 318 may be processed to determine maximum, minimum, and average values, or any other values and wherein this data can be analyzed by […] the servers 112, 130 to assess the operating performance of the exercise machine 302.
	Determined machine usage, machine performance and popularity of fitness equipment based on analyzed sensor data, determined physical wellness risks, and determined user target data based on analyzed machine sensor data are some examples of “insight corresponding to at least one fitness device” generated by Rao.) and 
		a server storage device communicatively coupled to the server processing device, wherein the server storage device is configured for storing the sensor data and the at least one insight in association with a plurality of fitness device identifiers associated with the plurality of fitness devices. ([0093] describes that, ‘backend server 130 then processes the fitness information […] may determine maximum, minimum, average values for various data (e.g., speed, incline, etc.), or may determine if the person 312 was exercising within a predetermined target zone. The backend server 130 then updates the fitness information of the person 312 at the central data facilities 104a-b’ wherein progress messages are then generated and sent based thereon, including congratulatory motivational messages or messages encouraging the person 312 to meet the fitness goals along with display levels of motivation of the person. The Examiner notes that messages generated by a server 130 and sent over a network to a client device of a user must inherently exist in storage at the server for some measurable amount of time or else the system would not function as disclosed. Therefore the insight (motivational/progress indicators based on measurements from exercise machine sensors) being stored requirement of the claim is met.)
	Re claim 2, Figs. 12-15 illustrate some exemplary fitness data provided by GUI’s based on sensor data conveyed over a network.
	Re claim 4, [0063] describes machine operational state data (motor heat, machine vibration, etc.) and usage state (current speed, incline).
	Re claim 5, refer to the description of physiological sensors located at each exercise machine and wirelessly communicating with a server(s) in [0025], [0041].
	Re claim 6, [0041] describes exercise machines 120, 122 wirelessly outputting data, which can include ‘physiological information associated with users of the exercise machine,’ and ‘the server may generate analyses or statistical information.’
	Re claims 7-8, regarding receiving user ID data from biometric sensors of fitness devices generating biometric data and using it for authentication and the generation of insight regarding fitness devices, see [0061]. Regarding the limitation “portable electronic device,” absent any specification of what structure lends and specific type of portability to the device, this is a statement of intended use that any physical device that is movable inherently meets. For example, a kiosk, exercise machine itself, PDA or any other computerized device used in Rao meets the limitation of being a portable electronic device. 
	Re claim 9, biometric data used for confirming player ID such as a thumbprint reader used to communicate member ID to data centers 104a-b described in [0042] meets the limitation of transmitting a check-in indicator. 
	Re claim 10, Rao discloses that data sent to the server database and used for analysis resulting in recommendations being output can be sourced from a player-worn sensor(s), see [0061] describing wearable physiological sensors or biometric sensors.
	Re claim 11, Rao discloses generating insight based on physical data measured from sensors over a plurality of distinct time periods, see [0073] wherein time periods used for analysis may be a day, a week or any other time period.
Re claim 12, [0045] describes automatically generating a workout program for a user based on fitness member information. [0079] describes displaying workout schedule templates directed to particular fitness goals. [0026] describes an exercise machine automatically retrieving exercise machine programs, workout schedules and workout goals specific to the identified user. [0071] also describes outputting via output interface 332 a suggestion that the person ‘should move on to a next exercise’ and/or ‘may identify a subsequent exercise routine based on a workout schedule and an ID of the current machine’.
	Re claim 13, [0071] admits that the system controller tracks the ‘ID of the current machine’ wherein as disclosed in [0067], the system controller comprises memory 324 ‘which is used to store any information associated with the exercise machine 302’.
	Re claim 16, [0073] and [0086] describes outputting target fitness information such as target miles run, target heart rate, etc. via output interface 332.
	Re claim 17, [0068] and [0071] describes control system 300 generating a determination that a member should move to a next exercise machine program.
	Re claims 18-19, [0027] describes generating a maintenance ticket or trouble ticket and communicating it to a service center server if machine usage information/diagnostics software detects a need for service. 
	Re claims 15, 20, [0040] describes running reports describing ‘equipment usage,’ and ‘peak utilization times, workout program popularity’. Fig. 15 is an exemplary GUI that graphs equipment usage. [0115].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of US 2008/0015087 A1 to Negrin.
Re claim 3, Although Rao does contemplate outputting messages to users to move on to a next exercise device when it is detected that a time duration elapsed exceeds a scheduled time, see [0068], [0071], [0087], Rao does not specifically mention whether these messages indicate that a user is waiting. 
Negrin is an analogous gym equipment management system and method that teaches it was known that ‘one or more warning messages may be provided […] to let the user know […] that she is being limited to a time-restricted session […] warning messages may be provided that let at least one of the user and a third party know when her session is about to end. The third party may be […] another member waiting for the equipment, and the messages may be displayed on the machine’s display panel (e.g., for the current user.’, see [0011]. This is equivalent to a teaching of a user waiting message. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that Rao’s messages outputted when a user has exceeded a scheduled workout time and/or is being recommended to move to another machine could be a user waiting message without causing any unexpected results. The motivation to indicate that a user is waiting to a current user is to encourage compliance with scheduling out of courtesy.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of US 2013/0135115 A1 to Johnson et al.
Re claim 14, Although Rao indicates that locations of his fitness machines are known so that users can be directed to particular machines for scheduled workouts and employees can be directed to particular machines for servicing them, see [0050], ‘inform the service personnel that a particular machine at a particular location requires servicing,’ and [0068], [0071], Rao does not go into detail as to how these machine locations are determined. Rao thus lacks a disclosure of fitness machine location sensors. 
Johnson is an analogous prior art device in the art of real-time monitoring of exercise equipment for providing exercise metric data that can be aggregated, processed and displayed (Abstract). Johnson teaches that it was known in such art that ‘Each piece of equipment also tracks its own location […] location information is the basis for the definable data that is used by the system’ [0103]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that Rao’s computerized gym equipment could have also tracked its own location (at least implying a location sensor) and reported it to the system as taught by Johnson to produce the same results discussed by Rao in [0050], [0068], [0071] without causing any unexpected results. The motivation to use self-location sensing technology would be to ensure accuracy, as location determination based on device ID and static floor plan mapping might be rendered inaccurate by machines being moved by service people.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715